Judgment, Supreme Court, Bronx County (Bertram Katz, J., and a jury), entered July 22, 1991, in favor of plaintiff and against defendant in the amount of $146,000 exclusive of interest and costs, unanimously affirmed, without costs.
According wide deference to the fact finder’s assessment of credibility and drawing all factual inferences in favor of plaintiff, the successful litigant (1 Newman, New York Appellate Practice § 4.08), we find that the verdict is rational, and does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]). Plaintiff clearly established a prima facie case (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 314-315), and the court properly charged res ipsa loquitur (Corcoran v Banner Super Mkt., 19 NY2d 425, 431-432; Richardson, Evidence § 93 [Prince 10th ed]). Concur — Rosenberger, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.